Case 3:19-cr-00100-VC Document 61-3 Filed 12/23/20 Page 1 of 18




      GOV’T EXHIBIT 3
12/17/2020              Case 3:19-cr-00100-VC Document       61-3
                                                Privacy Policy        Filed
                                                               – Privacy      12/23/20
                                                                         & Terms – Google Page 2 of 18


     PRIVACY POLICY



     Last modified: October 2, 2017 (view archived versions)


     There are many different ways you can use our services – to search for and share information, to
     communicate with other people or to create new content. When you share information with us, for example
     by creating a Google Account, we can make those services even better – to show you more relevant search
     results and ads, to help you connect with people or to make sharing with others quicker and easier. As you
     use our services, we want you to be clear how we’re using information and the ways in which you can
     protect your privacy.


     Our Privacy Policy explains:


             What information we collect and why we collect it.


             How we use that information.


             The choices we offer, including how to access and update information.


     We’ve tried to keep it as simple as possible, but if you’re not familiar with terms like cookies, IP addresses,
     pixel tags and browsers, then read about these key terms first. Your privacy matters to Google so whether
     you are new to Google or a long-time user, please do take the time to get to know our practices – and if you
     have any questions contact us.




     Information we collect
     We collect information to provide better services to all of our users – from figuring out basic stuff like which
     language you speak, to more complex things like which ads you’ll find most useful, the people who matter
     most to you online, or which YouTube videos you might like.


     We collect information in the following ways:




             Information you give us. For example, many of our services require you to sign up for a Google
             Account. When you do, we’ll ask for personal information, like your name, email address, telephone

https://policies.google.com/privacy/archive/20171002                                                                    1/17
12/17/2020              Case 3:19-cr-00100-VC Document       61-3
                                                Privacy Policy        Filed
                                                               – Privacy      12/23/20
                                                                         & Terms – Google Page 3 of 18
             number or credit card to store with your account. If you want to take full advantage of the sharing
             features we offer, we might also ask you to create a publicly visible Google Profile, which may include
             your name and photo.




             Information we get from your use of our services. We collect information about the services that you
             use and how you use them, like when you watch a video on YouTube, visit a website that uses our
             advertising services, or view and interact with our ads and content. This information includes:




                      Device information


                      We collect device-specific information (such as your hardware model, operating system version,
                      unique device identifiers, and mobile network information including phone number). Google
                      may associate your device identifiers or phone number with your Google Account.




                      Log information


                      When you use our services or view content provided by Google, we automatically collect and
                      store certain information in server logs. This includes:


                                details of how you used our service, such as your search queries.


                                telephony log information like your phone number, calling-party number, forwarding
                                numbers, time and date of calls, duration of calls, SMS routing information and types of
                                calls.


                                Internet protocol address.


                                device event information such as crashes, system activity, hardware settings, browser
                                type, browser language, the date and time of your request and referral URL.


                                cookies that may uniquely identify your browser or your Google Account.




                      Location information




https://policies.google.com/privacy/archive/20171002                                                                       2/17
12/17/2020              Case 3:19-cr-00100-VC Document       61-3
                                                Privacy Policy        Filed
                                                               – Privacy      12/23/20
                                                                         & Terms – Google Page 4 of 18

                      When you use Google services, we may collect and process information about your actual
                      location. We use various technologies to determine location, including IP address, GPS, and
                      other sensors that may, for example, provide Google with information on nearby devices, Wi-Fi
                      access points and cell towers.




                      Unique application numbers


                      Certain services include a unique application number. This number and information about your
                      installation (for example, the operating system type and application version number) may be
                      sent to Google when you install or uninstall that service or when that service periodically
                      contacts our servers, such as for automatic updates.




                      Local storage


                      We may collect and store information (including personal information) locally on your device
                      using mechanisms such as browser web storage (including HTML 5) and application data
                      caches.




                      Cookies and similar technologies


                      We and our partners use various technologies to collect and store information when you visit a
                      Google service, and this may include using cookies or similar technologies to identify your
                      browser or device. We also use these technologies to collect and store information when you
                      interact with services we offer to our partners, such as advertising services or Google features
                      that may appear on other sites. Our Google Analytics product helps businesses and site owners
                      analyze the traffic to their websites and apps. When used in conjunction with our advertising
                      services, such as those using the DoubleClick cookie, Google Analytics information is linked, by
                      the Google Analytics customer or by Google, using Google technology, with information about
                      visits to multiple sites.


     Information we collect when you are signed in to Google, in addition to information we obtain about you
     from partners, may be associated with your Google Account. When information is associated with your
     Google Account, we treat it as personal information. For more information about how you can access,



https://policies.google.com/privacy/archive/20171002                                                                     3/17
12/17/2020              Case 3:19-cr-00100-VC Document       61-3
                                                Privacy Policy        Filed
                                                               – Privacy      12/23/20
                                                                         & Terms – Google Page 5 of 18
     manage or delete information that is associated with your Google Account, visit the Transparency and
     choice section of this policy.




     How we use information we collect
     We use the information we collect from all of our services to provide, maintain, protect and improve them, to
     develop new ones, and to protect Google and our users. We also use this information to offer you tailored
     content – like giving you more relevant search results and ads.


     We may use the name you provide for your Google Profile across all of the services we offer that require a
     Google Account. In addition, we may replace past names associated with your Google Account so that you
     are represented consistently across all our services. If other users already have your email, or other
     information that identifies you, we may show them your publicly visible Google Profile information, such as
     your name and photo.


     If you have a Google Account, we may display your Profile name, Profile photo, and actions you take on
     Google or on third-party applications connected to your Google Account (such as +1’s, reviews you write and
     comments you post) in our services, including displaying in ads and other commercial contexts. We will
     respect the choices you make to limit sharing or visibility settings in your Google Account.


     When you contact Google, we keep a record of your communication to help solve any issues you might be
     facing. We may use your email address to inform you about our services, such as letting you know about
     upcoming changes or improvements.


     We use information collected from cookies and other technologies, like pixel tags, to improve your user
     experience and the overall quality of our services. One of the products we use to do this on our own services
     is Google Analytics. For example, by saving your language preferences, we’ll be able to have our services
     appear in the language you prefer. When showing you tailored ads, we will not associate an identifier from
     cookies or similar technologies with sensitive categories, such as those based on race, religion, sexual
     orientation or health.


     Our automated systems analyze your content (including emails) to provide you personally relevant product
     features, such as customized search results, tailored advertising, and spam and malware detection.


     We may combine personal information from one service with information, including personal information,
     from other Google services – for example to make it easier to share things with people you know.


https://policies.google.com/privacy/archive/20171002                                                                 4/17
12/17/2020              Case 3:19-cr-00100-VC Document       61-3
                                                Privacy Policy        Filed
                                                               – Privacy      12/23/20
                                                                         & Terms – Google Page 6 of 18
     Depending on your account settings, your activity on other sites and apps may be associated with your
     personal information in order to improve Google’s services and the ads delivered by Google.


     We will ask for your consent before using information for a purpose other than those that are set out in this
     Privacy Policy.


     Google processes personal information on our servers in many countries around the world. We may process
     your personal information on a server located outside the country where you live.




     Transparency and choice
     People have different privacy concerns. Our goal is to be clear about what information we collect, so that
     you can make meaningful choices about how it is used. For example, you can:


             Review and update your Google activity controls to decide what types of data, such as videos you’ve
             watched on YouTube or past searches, you would like saved with your account when you use Google
             services. You can also visit these controls to manage whether certain activity is stored in a cookie or
             similar technology on your device when you use our services while signed-out of your account.


             Review and control certain types of information tied to your Google Account by using Google
             Dashboard.


             View and edit your preferences about the Google ads shown to you on Google and across the web,
             such as which categories might interest you, using Ads Settings. You can also visit that page to opt out
             of certain Google advertising services.


             Adjust how the Profile associated with your Google Account appears to others.


             Control who you share information with through your Google Account.


             Take information associated with your Google Account out of many of our services.


             Choose whether your Profile name and Profile photo appear in shared endorsements that appear in
             ads.


     You may also set your browser to block all cookies, including cookies associated with our services, or to
     indicate when a cookie is being set by us. However, it’s important to remember that many of our services



https://policies.google.com/privacy/archive/20171002                                                                    5/17
12/17/2020              Case 3:19-cr-00100-VC Document       61-3
                                                Privacy Policy        Filed
                                                               – Privacy      12/23/20
                                                                         & Terms – Google Page 7 of 18
     may not function properly if your cookies are disabled. For example, we may not remember your language
     preferences.




     Information you share
     Many of our services let you share information with others. Remember that when you share information
     publicly, it may be indexable by search engines, including Google. Our services provide you with different
     options on sharing and removing your content.




     Accessing and updating your personal information
     Whenever you use our services, we aim to provide you with access to your personal information. If that
     information is wrong, we strive to give you ways to update it quickly or to delete it – unless we have to keep
     that information for legitimate business or legal purposes. When updating your personal information, we
     may ask you to verify your identity before we can act on your request.


     We may reject requests that are unreasonably repetitive, require disproportionate technical effort (for
     example, developing a new system or fundamentally changing an existing practice), risk the privacy of
     others, or would be extremely impractical (for instance, requests concerning information residing on backup
     systems).


     Where we can provide information access and correction, we will do so for free, except where it would
     require a disproportionate effort. We aim to maintain our services in a manner that protects information
     from accidental or malicious destruction. Because of this, after you delete information from our services, we
     may not immediately delete residual copies from our active servers and may not remove information from
     our backup systems.




     Information we share
     We do not share personal information with companies, organizations and individuals outside of Google
     unless one of the following circumstances applies:




https://policies.google.com/privacy/archive/20171002                                                                  6/17
12/17/2020              Case 3:19-cr-00100-VC Document       61-3
                                                Privacy Policy        Filed
                                                               – Privacy      12/23/20
                                                                         & Terms – Google Page 8 of 18

             With your consent


             We will share personal information with companies, organizations or individuals outside of Google
             when we have your consent to do so. We require opt-in consent for the sharing of any sensitive
             personal information.




             With domain administrators


             If your Google Account is managed for you by a domain administrator (for example, for G Suite users)
             then your domain administrator and resellers who provide user support to your organization will have
             access to your Google Account information (including your email and other data). Your domain
             administrator may be able to:


                      view statistics regarding your account, like statistics regarding applications you install.


                      change your account password.


                      suspend or terminate your account access.


                      access or retain information stored as part of your account.


                      receive your account information in order to satisfy applicable law, regulation, legal process or
                      enforceable governmental request.


                      restrict your ability to delete or edit information or privacy settings.


             Please refer to your domain administrator’s privacy policy for more information.




             For external processing


             We provide personal information to our affiliates or other trusted businesses or persons to process it
             for us, based on our instructions and in compliance with our Privacy Policy and any other appropriate
             confidentiality and security measures.




             For legal reasons
https://policies.google.com/privacy/archive/20171002                                                                      7/17
12/17/2020              Case 3:19-cr-00100-VC Document       61-3
                                                Privacy Policy        Filed
                                                               – Privacy      12/23/20
                                                                         & Terms – Google Page 9 of 18

             We will share personal information with companies, organizations or individuals outside of Google if
             we have a good-faith belief that access, use, preservation or disclosure of the information is
             reasonably necessary to:


                      meet any applicable law, regulation, legal process or enforceable governmental request.


                      enforce applicable Terms of Service, including investigation of potential violations.


                      detect, prevent, or otherwise address fraud, security or technical issues.


                      protect against harm to the rights, property or safety of Google, our users or the public as
                      required or permitted by law.


     We may share non-personally identifiable information publicly and with our partners – like publishers,
     advertisers or connected sites. For example, we may share information publicly to show trends about the
     general use of our services.


     If Google is involved in a merger, acquisition or asset sale, we will continue to ensure the confidentiality of
     any personal information and give affected users notice before personal information is transferred or
     becomes subject to a different privacy policy.




     Information security
     We work hard to protect Google and our users from unauthorized access to or unauthorized alteration,
     disclosure or destruction of information we hold. In particular:


             We encrypt many of our services using SSL.


             We offer you two step verification when you access your Google Account, and a Safe Browsing feature
             in Google Chrome.


             We review our information collection, storage and processing practices, including physical security
             measures, to guard against unauthorized access to systems.


             We restrict access to personal information to Google employees, contractors and agents who need to
             know that information in order to process it for us, and who are subject to strict contractual
             confidentiality obligations and may be disciplined or terminated if they fail to meet these obligations.

https://policies.google.com/privacy/archive/20171002                                                                    8/17
12/17/2020             Case 3:19-cr-00100-VC Document     61-3
                                               Privacy Policy       Filed
                                                              – Privacy     12/23/20
                                                                        & Terms – Google Page 10 of 18




     When this Privacy Policy applies
     Our Privacy Policy applies to all of the services offered by Google LLC and its affiliates, including YouTube,
     services Google provides on Android devices, and services offered on other sites (such as our advertising
     services), but excludes services that have separate privacy policies that do not incorporate this Privacy
     Policy.


     Our Privacy Policy does not apply to services offered by other companies or individuals, including products
     or sites that may be displayed to you in search results, sites that may include Google services, or other sites
     linked from our services. Our Privacy Policy does not cover the information practices of other companies
     and organizations who advertise our services, and who may use cookies, pixel tags and other technologies
     to serve and offer relevant ads.




     Compliance and cooperation with regulatory authorities
     We regularly review our compliance with our Privacy Policy. We also adhere to several self regulatory
     frameworks, including the EU-US and Swiss-US Privacy Shield Frameworks. When we receive formal written
     complaints, we will contact the person who made the complaint to follow up. We work with the appropriate
     regulatory authorities, including local data protection authorities, to resolve any complaints regarding the
     transfer of personal data that we cannot resolve with our users directly.




     Changes
     Our Privacy Policy may change from time to time. We will not reduce your rights under this Privacy Policy
     without your explicit consent. We will post any privacy policy changes on this page and, if the changes are
     significant, we will provide a more prominent notice (including, for certain services, email notification of
     privacy policy changes). We will also keep prior versions of this Privacy Policy in an archive for your review.




     Speci c product practices

https://policies.google.com/privacy/archive/20171002                                                                   9/17
12/17/2020             Case 3:19-cr-00100-VC Document     61-3
                                               Privacy Policy       Filed
                                                              – Privacy     12/23/20
                                                                        & Terms – Google Page 11 of 18



     The following notices explain specific privacy practices with respect to certain Google products and
     services that you may use:


             Chrome and Chrome OS


             Play Books


             Payments


             Fiber


             Project Fi


             G Suite for Education


             YouTube Kids


             Google Accounts Managed with Family Link


     For more information about some of our most popular services, you can visit the Google Product Privacy
     Guide.




     Other useful privacy and security related materials
     Further useful privacy and security related materials can be found through Google’s policies and principles
     pages, including:


             Information about our technologies and principles, which includes, among other things, more
             information on


                      how Google uses cookies.


                      technologies we use for advertising.


                      how we recognize patterns like faces.


             A page that explains what data is shared with Google when you visit websites that use our advertising,
             analytics and social products.


https://policies.google.com/privacy/archive/20171002                                                                  10/17
12/17/2020             Case 3:19-cr-00100-VC Document     61-3
                                               Privacy Policy       Filed
                                                              – Privacy     12/23/20
                                                                        & Terms – Google Page 12 of 18



             The Privacy Checkup tool, which makes it easy to review your key privacy settings.


             Google’s safety center, which provides information on how to stay safe and secure online.




     "access to your personal information"
     For example, with Google Dashboard you can quickly and easily see some of the data associated with your
     Google Account. Learn more.




     "ads you’ll nd most useful"
     For example, if you frequently visit websites and blogs about gardening, you may see ads related to
     gardening as you browse the web. Learn more.




     "adve ising services"
     For example, if you frequently visit websites and blogs about gardening that show our ads, you may start to
     see ads related to this interest as you browse the web. Learn more.




     "and other sensors"
     Your device may have sensors that provide information to assist in a better understanding of your location.
     For example, an accelerometer can be used to determine things like speed, or a gyroscope to figure out
     direction of travel. Learn more.




     "collect information"
     This includes information like your usage data and preferences, Gmail messages, G+ profile, photos, videos,
     browsing history, map searches, docs, or other Google-hosted content. Learn more.

https://policies.google.com/privacy/archive/20171002                                                               11/17
12/17/2020             Case 3:19-cr-00100-VC Document     61-3
                                               Privacy Policy       Filed
                                                              – Privacy     12/23/20
                                                                        & Terms – Google Page 13 of 18




     "combine personal information from one service with
     information, including personal information, from other
     Google services"
     For example, when you’re signed in to your Google Account and search on Google, you can see search
     results from the public web, along with pages, photos, and Google+ posts from your friends and people who
     know you or follow you on Google+ may see your posts and profile in their results. Learn more.




     "connect with people"
     For example, you could get suggestions of people you might know or want to connect with on Google+,
     based on the connections you have with people on other Google products, like Gmail; and people who have a
     connection with you may see your profile as a suggestion. Learn more.




     "credit card"
     Whilst we currently don’t ask for a credit card during sign up, verifying your age through a small credit card
     transaction is one way to confirm that you meet our age requirements in case your account was disabled
     after you have entered a birthday indicating you are not old enough to have a Google Account. Learn more.




     "develop new ones"
     For example, Google’s spell checking software was developed by analyzing previous searches where users
     had corrected their own spelling. Learn more.




     "device identi ers"


https://policies.google.com/privacy/archive/20171002                                                                  12/17
12/17/2020             Case 3:19-cr-00100-VC Document     61-3
                                               Privacy Policy       Filed
                                                              – Privacy     12/23/20
                                                                        & Terms – Google Page 14 of 18



     Device identifiers let Google know which unique device you are using to access our services, which can be
     used to customise our service to your device or analyse any device issues related to our services. Learn
     more.




     "device-speci c information"
     For example, when you visit Google Play from your desktop, Google can use this information to help you
     decide on which devices you'd like your purchases to be available for use. Learn more.




     "improve your user experience"
     For example, cookies allow us to analyse how users interact with our services. Learn more.




     "legal process or enforceable governmental request"
     Like other technology and communications companies, Google regularly receives requests from
     governments and courts around the world to hand over user data. Our legal team reviews each and every
     request, regardless of type, and we frequently push back when the requests appear to be overly broad or
     don’t follow the correct process. Learn more.




     "limit sharing or visibility se ings"
     For example, you can choose your settings so your name and photo do not appear in an ad. Learn more.




     "linked with information about visits to multiple sites"
     Google Analytics is based on first-party cookies. Data generated through Google Analytics can be linked, by
     the Google Analytics customer or by Google, using Google technology, to third-party cookies, related to

https://policies.google.com/privacy/archive/20171002                                                               13/17
12/17/2020             Case 3:19-cr-00100-VC Document     61-3
                                               Privacy Policy       Filed
                                                              – Privacy     12/23/20
                                                                        & Terms – Google Page 15 of 18

     visits to other websites, for instance when an advertiser wants to use its Google Analytics data to create
     more relevant ads, or to further analyze its traffic. Learn more.




     "maintain"
     For example, we continuously monitor our systems to check that they are working as intended and in order
     to detect and fix errors. Learn more.




     "may collect and process information about your actual
     location"
     For example, Google Maps can center the maps view on your current location. Learn more.




     "may not function properly"
     For example, we use a cookie called ‘lbcs’ which makes it possible for you to open many Google Docs in one
     browser. Learn more.




     "and our pa ners"
     We allow trusted businesses to use cookies or similar technologies for advertising and research purposes
     on our services. Learn more.




     "phone number"
     For example, if you add a phone number as a recovery option, if you forget your password Google can send
     you a text message with a code to enable you to reset it. Learn more.




https://policies.google.com/privacy/archive/20171002                                                              14/17
12/17/2020             Case 3:19-cr-00100-VC Document     61-3
                                               Privacy Policy       Filed
                                                              – Privacy     12/23/20
                                                                        & Terms – Google Page 16 of 18




     "protect Google and our users"
     For example, if you're concerned about unauthorized access to your email, "Last account activity" in Gmail
     shows you information about recent activity in your email, such as the IP addresses that accessed your mail,
     the associated location, as well as the time and date. Learn more.




     "protect"
     For example, one reason we collect and analyze IP addresses and cookies is to protect our services against
     automated abuse. Learn more.




     "provide"
     For example, the IP address assigned to your device is used to send the data you requested back to your
     device. Learn more.




     "sharing"
     For example, with Google+, you have many different sharing options. Learn more.




     "sharing with others quicker and easier"
     For example, if someone is already a contact, Google will autocomplete their name if you want to add them
     to a message in Gmail. Learn more.




     "the people who ma er most to you online"
https://policies.google.com/privacy/archive/20171002                                                              15/17
12/17/2020             Case 3:19-cr-00100-VC Document     61-3
                                               Privacy Policy       Filed
                                                              – Privacy     12/23/20
                                                                        & Terms – Google Page 17 of 18



     For example, when you type an address in the To, Cc, or Bcc field of a message you're composing, Gmail will
     suggest addresses from your Contacts list. Learn more.




     "to make it easier to share things with people you know"
     For example, if you have communicated with someone via Gmail and want to add them to a Google Doc or
     an event in Google Calendar, Google makes it easy to do so by autocompleting their email address when you
     start to type in their name. Learn more.




     "view and interact with our ads"
     For example, we regularly report to advertisers on whether we served their ad to a page and whether that ad
     was likely to be seen by users (as opposed to, for example, being on part of the page to which users did not
     scroll). Learn more.




     "We may share aggregated, non-personally identi able
     information publicly"
     When lots of people start searching for something, it can provide very useful information about particular
     trends at that time. Learn more.




     "Wi-Fi access points and cell towers"
     For example, Google can approximate your device’s location based on the known location of nearby cell
     towers. Learn more.




     "more relevant search results"

https://policies.google.com/privacy/archive/20171002                                                                16/17
12/17/2020             Case 3:19-cr-00100-VC Document     61-3
                                               Privacy Policy       Filed
                                                              – Privacy     12/23/20
                                                                        & Terms – Google Page 18 of 18



     For example, we can make search more relevant and interesting for you by including photos, posts, and
     more from you and your friends. Learn more.




     "removing your content"
     For example, you can delete your Web & App Activity, your blog, a Google Site you own, your YouTube
     Channel, your Google+ profile or your entire Google account. Learn more.




     "to show trends"
     You can see some of these at Google Trends and YouTube Trending Videos. Learn more.




     "your activity on other sites and apps"
     This activity might come from your use of Google products like Chrome Sync or from your visits to sites and
     apps that partner with Google. Many websites and apps partner with Google to improve their content and
     services. For example, a website might use our advertising services (like AdSense) or analytics tools (like
     Google Analytics). These products share information about your activity with Google and, depending on your
     account settings and the products in use (for instance, when a partner uses Google Analytics in conjunction
     with our advertising services), this data may be associated with your personal information. Learn more.




https://policies.google.com/privacy/archive/20171002                                                               17/17
